DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 08/25/2022, with respect to the § 112(b) rejections have been fully considered and are persuasive.  The § 112(b) rejections set forth in the Office action mailed 05/25/2022 have been withdrawn. 

Applicant's arguments with respect to the §§ 101 & 103 rejections have been fully considered but they are not persuasive. 

Regarding the § 101 rejection, for Step 2A Prong One, Applicant argues that the claims as amended cannot practically be performed in a human mind.  The examiner respectfully disagrees and notes that an updated analysis appears below.  Outside of the generic hardware and identified additional elements, the recited operations remain capable of being performed in a human mind, or a human using pen and paper, because they are comparing and analyzing data.

Regarding the § 101 rejection, for Step 2A Prong Two, Applicant argues that the claims as amended recite limitations that should be analyzed similarly to the fact pattern of “Example 35” and its reasoning.  The examiner respectfully disagrees.  The complexity and environment of the claim in hypothetical Example 35 – as reproduced in pages 11-14 and involving random code transmission to a mobile device registered to a physical card, scanning an image generated by the mobile device in response to receiving the random code, decrypting data from the image and permitting a transaction upon a verified identify – is very different from data value matching and assigning identified discrepancies to a queue.  
An updated analysis based on the amended claims appears below.  The additional claim elements beyond the identified judicial exception are considered individually and in an ordered combination, but the judicial exception is not integrated into a practical application.

Regarding the § 103 rejection, Applicant argues that the prior art of record does not teach the claims as amended.  Specifically, that Bull fails to teach “predict an update for one or more data points of the plurality of data points, wherein a prediction is made based on exceeding one or more predetermined thresholds, and update the one or more data points.”
The examiner respectfully disagrees and notes that an updated analysis based on the amended claims appears below.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more. 

Step 1
The claims recite a device (claim 1), a method (claim 13), and a core recon system (claim 20).  These claims fall within at least one of the four categories of patentable subject matter.

Step 2A Prong One
Claim 1 is representative and recites “parse the plurality of data points for data validation; validate that each data value from each data point from each independent system matches with other data values from the other data points from the other independent systems; upon a determination that one or more discrepancies exist within the data points, generate one or more exception items based on the one or more discrepancies; reconcile the one or more generated exception items into a processor assignment queue; and predict an update for the one or more data points of the plurality of data points, wherein a prediction is made based on exceeding one or more predetermined thresholds.”
These steps compare information collected from different sources to each other for consistency, identify discrepancies from the comparison, and speculate on updates for data points, which are acts of evaluation information that can be practically performed in the human mind.  Thus, these steps are an abstract idea in the “mental process” grouping.
Alternatively, these steps also fall within the grouping of “certain methods of organizing human activity”, because the steps instruct how to reconcile transactional data, which is a fundamental economic practice.

Claims 2-9 and 12 recite limitations that are further extensions of the identified groupings.  The remaining claims correspond to one or more of claims 1-12.

Step 2A Prong Two
This judicial exception is not integrated into a practical application because the combination of additional elements includes only generic computer elements (e.g., core recon unit, processor, non-transitory computer-readable storage medium) which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  
Further, the recited steps of “receive a plurality of data points from one or more independent systems” and “update the one or more data points” amount to insignificant extra-solution activity.  Claims 10 and 11 respectively recite “wherein the validation case engine further comprises a query engine and a query builder, and wherein both the query engine and builder are used to query for the received data points from the independent systems” and “wherein the non-transitory computer-readable storage medium further comprises one or more logics configured to utilize one or more machine learning processes to determine at least one probability for an available data point associated with the likelihood that the available data point is out of date”.  These data gathering and classifying steps additionally fall under insignificant extra-solution activity.

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitations of generic computer components performing generic computer functions at a high level of generality do not meaningfully limit the claim.  Further, the insignificant extra-solution activities of data gathering do not meaningfully limit the claim.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-20 are rejected as indefinite because the term “reconcile” in claims 1, 13, and 20 is used by the claim to mean “input” (see Specification paragraph [0062]: “to identify any particular types of discrepancies . . . and to respectively rectify those identified discrepancies into reconciled data that may be inputted into the processor assignment queue”).
However, the accepted meaning is “RECONCILIATION bringing together after a difference; resolution of a difference. It may be an amount or an opinion. In personal finance, it is the process of determining agreement between the bank balance per books with the bank statement. In real estate appraisals, reconciliation is the thought process of weighing all the available information from all appraisal approaches used to estimate the value of the subject being appraised.”  Dictionary of Business Terms, Barron’s Educational Series, 2000 (3rd edition).  See the accompanying Form 892.
The term is indefinite because the specification does not clearly redefine the term.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
In other words, actual data reconciliation appears to never take place in the claims as presently drafted.  Instead, the “reconcile” in “reconcile the one or more generated exception items into a processor assignment queue” appears to mean to place or route those items into the queue.  

	Claims 1-20 are rejected because the word “recon” in the phrase “core recon unit” is unclear after the claim amendments filed 08/25/2022.  The preamble of claim 1 was amended to delete “core reconciliation (recon)”, such that the abbreviated term “recon” no longer makes clear what meaning is intended.  
All independent claims should be amended to include this abbreviation explanation for consistency.  Ideally, the abbreviated term would not be necessary and simply “reconciliation unit” would suffice in the claims for the clearest meaning.  It is not apparent what significance “core” adds to a “reconciliation unit” in the claims.

Examiner’s Notes on Claim Interpretation
	The independent claims recite “predict an update for the one or more data points of the plurality of data points, wherein a prediction is made based on exceeding one or more predetermined thresholds, and update the one or more data points.”  
	When giving the claims their broadest reasonable interpretation in light of the specification, the prediction is not necessarily a data point value, it could be just the future occurrence of an update (“predict an update”).  It also is never specified where the update itself comes from or what it must contain.  The update is never made based on the prediction, the claim only requires “update the one or more data points”.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 12, 13, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bull (US 2020/0387976 A1, hereinafter “Bull”).

	Regarding claim 1, Bull teaches
A device, comprising: a core recon unit; a processor coupled to the core recon unit; and a non-transitory computer-readable medium for storing instructions that, when executed by the processor, cause the processor to [Bull, Fig 1]: 
receive a plurality of data points from one or more independent systems [Bull, ¶¶ 0045 & 0046]; 
parse the plurality of data points for data validation [Bull, ¶ 0065]; 
validate that each data value from each data point from each independent system matches with other data values from the other data points from the other independent systems [Bull, ¶ 0065, standardization of data received by the system]; 
upon a determination that one or more discrepancies exist within the data points, generate one or more exception items based on the one or more discrepancies [Bull, ¶ 0102]; 
reconcile the one or more generated exception items into a processor assignment queue [Bull, ¶ 0100];
predict an update for one or more data points of the plurality of data points, wherein a prediction is made based on exceeding one or more predetermined thresholds [Bull, ¶ 0110, tolerance corresponds to recited “threshold” and sub-rule corresponds to recited “prediction”], and
update the one or more data points [Bull, ¶ 0134].

	Regarding claim 2, Bull teaches the device of claim 1, wherein the core recon unit comprises an administrative module, a scheduler module, a report builder module, and a validation case engine [Bull, ¶¶ 0056 & 0057].

Regarding claim 3, Bull teaches the device of claim 2, wherein the processor assignment queue includes a plurality of processor groups and a plurality of users/roles assignments [Bull, ¶¶ 0069 & 0070].

Regarding claim 4, Bull teaches the device of claim 3, wherein each processor group of the plurality of processor groups is associated with at least one of the one or more generated exception items, and wherein each of the plurality of users/roles assignments includes one or more fields associated with each exception item within each processor group [Bull, ¶ 0069, assignments to make changes by roles or separate user clearances].

Regarding claim 5, Bull teaches the device of claim 1, wherein each of the independent systems includes one or more data stores [Bull, ¶ 0046, external databases].

Regarding claim 12, Bull teaches the device of claim 5, wherein the data validation from the received and parsed data points from each of the one or more data stores of each of the independent systems further comprises one or more data transactions, and wherein the one or more data transactions comprise at least one or more of commissions, premium finance funding, cancellations, reinstatements, endorsements, renewals, and bank deposits [Bull, ¶ 0002, insurance or benefits transaction information].

Claims 13 and 20 recite limitations that are similar to those recited in claims 1 & 5.  These claims are rejected for the same reasons as described above.  The additional “flagging” step of claims 13 & 20 is an explicit recitation of steps that would be performed in the validation and discrepancy identification steps, and are taught by Bull at paragraph [0102].

Claim 19 recites limitations that are similar to those recited in claim 12, and is rejected for the same reasons as described above

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-10 & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
(i) Bull in view of 
(ii) “FIS’ IntelliMatch: Reinventing Reconciliations” by FIS (published in 2019, hereinafter “FIS”).

Regarding claim 6, Bull teaches the device of claim 4, but does not explicitly teach wherein each of the one or more generated exception items further includes an item identification number, an item name, a detail section, one or more assigned users, a notes section, an item classification, and a status.
However, FIS teaches wherein each of the one or more generated exception items further includes an item identification number, an item name, a detail section, one or more assigned users, a notes section, an item classification, and a status [FIS, page 4, reconciliation items described by needs of system].

	Bull and FIS are analogous art because they are in the same field of endeavor, data reconciliation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Bull with the browser and device-independent web client of FIS for simplified display and management of reconciliation activities to achieve the operational efficiencies described at page 3 of FIS.

Regarding claim 7, the combination of Bull and FIS teaches the device of claim 6, wherein the administrative module further comprises a plurality of users, a plurality of roles, the plurality of processor groups, a plurality of user/groups assignments, a plurality of access requests, and a plurality of user audits [Bull, ¶¶ 0066-0069, admin module function performance].

Regarding claim 8, the combination of Bull and FIS teaches the device of claim 7, wherein each user is assigned to one or more of the processor groups, and wherein each user is assigned with one or more of the roles based on each assigned processor group [Bull, ¶ 0069].

Regarding claim 9, the combination of Bull and FIS teaches the device of claim 8, wherein each user requires a particular role assigned to a particular processor group for the user to work on a particular exception queue item in the processor assignment queue [Bull, ¶ 0069, clearances].

Regarding claim 10, the combination of Bull and FIS teaches the device of claim 2, wherein the validation case engine further comprises a query engine and a query builder, and wherein both the query engine and builder are used to query for the received data points from the independent systems [FIS, page 4, interface for tracking (querying) of exceptions and reconciliations].

Claim 14 recites limitations that are similar to those recited in claims 8 & 9.  Claim 15 recites limitations that are similar to those recited in claims 2, 3, 7 & 10.  Claim 16 recites limitations that are similar to those recited in claims 4 & 6.  Claim 17 recites limitations that are similar to those recited in claims 8 & 9.  Claims 14-17 are rejected for the same reasons as described above

Claims 11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
(i) Bull in view of 
(ii) FIS, and further in view of 
(iii) Kohli et al. (US 2019/0080248 A1, hereinafter “Kohli”).

Regarding claim 11, the combination of Bull and FIS teaches the device of claim 1, but does not explicitly teach wherein the non-transitory computer-readable storage medium further comprises one or more logics configured to utilize one or more machine learning processes to determine at least one probability for an available data point associated with the likelihood that the available data point is out of date.

However, Kohli teaches wherein the non-transitory computer-readable storage medium further comprises one or more logics configured to utilize one or more machine learning processes to determine at least one probability for an available data point associated with the likelihood that the available data point is out of date [Kohli, ¶ 0019 and Table 1, trained model for probability of transactions fitted into a class (e.g., being qualified or not as a dividend), corresponding to the classification of out-of-date or not out-of-date].

	Bull, FIS, and Kohli are analogous art because they are in the same field of endeavor, data reconciliation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bull and FIS with the machine learning model probability techniques of Kohli to assist in the automation and improvement of exceptions reconciliation.  See Kohli paragraph [0003].

Claim 18 recites limitations that are similar to those recited in claim 11, and is rejected for the same reasons as described above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        08/29/2022